Citation Nr: 1826339	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for cervical spine disability.

3.	Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, and December 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.  

The May 2010 rating decision denied entitlement to service connection for neck pain and tension and entitlement to service connection for back pain and tension.  In the December 2010 rating decision on appeal, the RO made a determination as to whether to reopen the claim for bilateral hearing loss.  The Board, however, must determine whether new and material evidence has been submitted to reopen the Veteran's claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran previously submitted a claim of entitlement to service connection for bilateral hearing loss which was denied in a December 2008 rating decision on the basis that the Veteran did not have bilateral hearing loss that was related to active duty service.  The December 2008 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, he testified that during service he worked in air craft maintenance, as a jet mechanic, where he had significant noise exposure.  See November 2016 Hearing Transcript. at 3, 4.  Additionally, in November 2016, the Veteran submitted a private audiological exam with a positive nexus opinion.  See November 2016 private audiometric report.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The issue(s) of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	The Veteran's cervical spine disability had its onset in service.

2.	The Veteran's back disability had its onset during service.


CONCLUSION OF LAW

1.	The criteria for service connection for neck disability have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.	The criteria for service connection for back disability have been met.  38 U.S.C. §§ 1110 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Cervical spine and back disability

The Veteran contends that his neck and back pains started while in service.  Specifically, he contends that while in service, he worked on aircrafts in cramp and bent positions for years and that he developed neck and back pain that worsened over the years.  See November 2016 hearing transcript, p 6-8. 

Post-service treatment records show the Veteran has been under the care of a private physician for chronic cervical/ thoracic and lumbo/ sacral areas pain and stiffness and muscle tension since 2008.  See July 2012 private examiner note.  The private records reflect diagnoses of disc compression and facet arthrosis.  The private physician opined that the Veteran's conditions appeared to be the result of his years of military service where he worked on aircrafts in cramped and bent positions.  He further opined that the repetitive and extended stress on his spine caused the Veteran's diagnosed neck and back conditions.  He added that the Veteran requires continued periodic palliative treatment for this condition indefinitely. 

Additionally, the Veteran's brother submitted a statement that on many occasions the Veteran told him that he has chronic neck and back pain since he was in the Air Force.  He further stated, that his brother told him that his current pain is caused by working in awkward, unnatural and uncomfortable positions for extended periods of time on aircrafts in service over a period of years.  

The Board notes that the April 2010 VA examiner found no evidence of acute fracture misalignment.  The examiner further added that  the vertebral body heights and intervertebral disc spaces were maintained and pedicles were intact.  The examiner reasoned that the Veteran's current neck and back pain conditions were not the caused by or the result of service.  He based that opinion on finding no treatment for the conditions before, during, or post service.  

The Board finds the testimony of the Veteran, buddy statement and private physician's findings regarding the nature and etiology of the Veteran's symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for neck pain, misaligned by one inch, and back pain are warranted.


ORDER

Service connection for cervical spine disability is grantted.

Service connection for back disability is granted.




REMAND

The Veteran seeks service connection for bilateral hearing loss.  He contends that his bilateral hearing loss disability is due to his noise exposure in service.  The Veteran's November 2016 private examination does not show bilateral hearing loss for VA purposes; however, the examiner did opine that the Veteran's mild, high frequency bilateral hearing loss is likely due to loud noise exposure in the military.  While it is outside the appeal period, the Veteran's November 2008, and October 2010 Audiological Reports reveal left ear hearing loss adequate for VA purposes but not in the right ear.  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  Clarity is needed regarding whether the Veteran has a current bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any  in-service and post-service hearing impairment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for a VA examination to determine whether the Veteran has a current hearing loss disability in either ear.  All necessary tests should be performed.

The examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset during the Veteran's service in the Air Force.

In doing so the examiner must acknowledge and discuss the Veteran's report at the November 2008 VA audiological examination that his  hearing loss began shortly after discharge, as well as VA's grant of service connection for tinnitus, which was based on in-service noise exposure.
      
3.  Then readjudicate the appeal.  If the decision remains adverse to the Veteran issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


